Exhibit 10.1
 
UCSD Case Nos. SD2003-049 and SD2004-134
 
AMENDMENT NO. 2 TO THE
LICENSE AGREEMENT
EFFECTIVE JUNE 6, 2004
BETWEEN URIGEN PHARMACEUTICALS, INC.
AND
THE REGENTS OF THE UNIVERSITY OF CALIFORNIA
FOR
INVENTION DOCKET NOs. SD2003-049 AND SD2004-134
"NOVEL INTRAVESICAL THERAPY FOR IMMEDIATE SYMPTOM
RELIEF AND CHRONIC THERAPY IN INTERSTITIAL CYSTITIS
PATIENTS"
 
This amendment to the agreement (this "Amendment 2") is made by and between
Urigen Pharmaceuticals, Inc. located at 27 Maiden Lane, Suite 595, San
Francisco, California 94108 ("LICENSEE") and The Regents Of The University Of
California, a California corporation having its statewide administrative offices
at 1111 Franklin Street, Oakland, California 94607­5200 ("UNIVERSITY"), as
represented by its San Diego campus having an address at University of
California, San Diego, Technology Transfer Office, Mail-code 0910, 9500 Gilman
Drive, La Jolla, California 92093-0910 ("UCSD").
 
When signed by both parties, this Amendment 2 is effective as of the date of the
last signature below ("Amendment 2 Effective Date").
 
Whereas, LICENSEE and UNIVERSITY entered into a license agreement for the UCSD
Cases cited above, UC Control No. 2004-03-0625, effective June 6, 2004 and
reissued effective January 18, 2006 ("Agreement");
 
Whereas, LICENSEE was previously known to UNIVERSITY as EGB Advisors LLC, Urigen
Holdings Inc. and Urigen N.A.;
 
Whereas, LICENSEE and UNIVERSITY wish to amend the Agreement to include certain
corrections and modifications.
 
NOW THEREFORE, in consideration of the mutual covenants and premises contained
herein, the receipt and sufficiency of which is hereby acknowledged, the parties
amend the Agreement as follows:
 
1. Paragraph 3.1(c) of the Agreement is hereby deleted and restated in its
entirety to read as follows:
 
(c)      license maintenance fees according to the following schedule:
Fifteen Thousand Dollars (US$15,000.00) payable on June 6, 2006 (the parties
acknowledge that this fee has already been paid);
 
 

--------------------------------------------------------------------------------

 



 
Fifteen Thousand Dollars (US$15,000.00) payable on June 6, 2007 (the parties
acknowledge that this fee has already been paid);
Five Thousand Dollars (US$5,000.00) payable on May 6, 2009;
Fifteen Thousand Dollars (US$15,000.00) payable on June 6, 2009;
Twenty Thousand Dollars (US$20,000.00) payable on June 6, 2010;
Twenty-five Thousand Dollars (US$25,000.00) payable on June 6, 2011 and annually
thereafter on each anniversary; provided however, that LICENSEE's obligation to
pay this fee shall end on the date when LICENSEE is commercially selling a
Licensed Product;
 
Except as amended and set forth above, the Agreement shall continue in full
force and effect.
 
This Amendment 2 may be executed in any number of counterparts, each of which
will he deemed an original, and all of which together shall constitute one
instrument.
 
If one or more provisions of this Amendment 2 are held to be unenforceable under
applicable law, such provision shall be excluded from this Amendment and the
balance of the Amendment 2 shall be interpreted as if such provision was so
excluded and shall be enforceable in accordance with its terms.
 
This Amendment 2, together with the Agreement and Amendment No. 1, constitutes
the full and entire understanding and agreement between the parties with regard
to the subjects hereof and thereof.
 
This Amendment 2 shall be governed by and construed under the laws of the State
of California.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 2 to the
License Agreement.
 
 
 

URIGEN PHARMACEUTICALS, INC.     THE REGENTS OF THE UNIVERSITY OF CALIFORNIA:  
                   
/s/William J. Garner
   
/s/ Jane C. Moore Ph.D.
 
(Signature)
   
 
           
Name: William J. Garner
   
Name: Jane C. Moore Ph.D.
 
Title: CEO
    Title: Assistant Vice Chancellor Technology Transfer Office                
      Date: 12/22/08     Date: 12/17/08  


 
 
 
 
 
 
 
 

 